       Case 8-19-71415-ast            Doc 13       Filed 04/25/19    Entered 04/25/19 13:54:53




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X
In Re:
                                                                    Chapter 7
Mecca H. Davis
a/k/a Mecca Washington,                                             Case No. 8-19-71415-ast
                        Debtor.

--------------------------------------------------------X

         ORDER AUTHORIZING MARC A. PERGAMENT, CHAPTER 7 TRUSTEE
         OF THE ESTATE OF MECCA H. DAVIS A/K/A MECCA WASHINGTON
    (“TRUSTEE”) TO ISSUE A SUBPOENA FOR THE PRODUCTION OF DOCUMENTS
        AND AUTHORIZING THE TRUSTEE TO EXAMINE HAMPTON COLLEGE

                 Upon the ex parte motion, dated April 8, 2019 (the “Motion”), of Marc A.

Pergament, Chapter 7 Trustee of the Estate of Mecca H. Davis a/k/a Mecca Washington (the

“Movant”) pursuant to Bankruptcy Rule 2004, for an order authorizing the Movant to issue

subpoenas for the production of documents and to examine Hampton College (the “Witness”) as

more fully set forth in the Motion; and this Court having jurisdiction to consider the Motion and

the relief requested therein in accordance with 28 U.S.C. § 1334; and consideration of the

Motion and the relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b);

and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court

having determined that the relief requested in the Motion is in the best interest of the Debtor’

estate, creditors and other parties-in-interest; and the Court having determined that the legal and

factual bases set forth in the Motion establish just cause for the relief granted herein; and upon

all of the proceedings had before the Court and after due deliberation and sufficient cause

appearing therefor; it is

                 ORDERED, that the Motion is granted on the terms set forth herein; and it is

further
       Case 8-19-71415-ast       Doc 13     Filed 04/25/19    Entered 04/25/19 13:54:53




                ORDERED, that the Movant is authorized under Bankruptcy Rules 2004 and

9016, to issue such subpoenas as may be necessary to compel the production of documents and

the testimony of the Witness in connection with the administration of this Chapter 7 case; and it

is further

                ORDERED, that unless otherwise agreed to by the Movant, the Witness shall

have fourteen (14) days from the service of a subpoena to either (1) produce to the Movant all

responsive documents requested in the Movant’s subpoena, other than those documents withheld

under a claim of privilege or (2) file with this Court an objection or response to the subpoena

with a hearing promptly scheduled; and it is further

                ORDERED, that unless otherwise agreed to by the Movant, if the Witness

withholds any documents from the production based upon a claim of privilege, the Witness is

directed to provide counsel for the Movant with a privilege log, containing the information

required under Bankruptcy Rule 7026 and E.D.N.Y. L.B.R. 7026-1, within fourteen (14) days of

the service of a subpoena on the Witness; and it is further

                ORDERED, that the Witness is directed to submit to oral examination upon

reasonable notice and, absent other agreement with the Movant, in no event more than fifteen

(15) days from the date of the service of a deposition subpoena upon the Witness; and it is

further

                ORDERED, that nothing herein shall limit the rights of the Witness under

applicable law to object to or oppose any subpoena the Movant may serve upon the Witness; and

it is further

                ORDERED, that in accordance with Bankruptcy Rules 2004 and 9016, (i) the

Clerk of this Court shall issue subpoenas, signed, but otherwise in-blank, as requested by the



                                                 2
      Case 8-19-71415-ast        Doc 13     Filed 04/25/19    Entered 04/25/19 13:54:53




Movant, or (ii) provided that counsel for the Movant is authorized to practice in this Court,

counsel may issue and sign the subpoenas; and it is further

               ORDERED, that the Movant shall file with the Court an affidavit or declaration of

service for each subpoena Movant serves; and it is further

               ORDERED, that this Order is without prejudice to the Movant’s right to file

further motions seeking additional documents and testimony pursuant to Bankruptcy Rule

2004(a) or any other applicable law; and it is further

               ORDERED, that this Court shall retain jurisdiction to resolve any disputes arising

or related to this Order including any discovery disputes that may arise between or among the

parties and to interpret, implement and enforce the provisions of this Order.




                                                               ____________________________
 Dated: April 25, 2019                                                  Alan S. Trust
        Central Islip, New York                                United States Bankruptcy Judge

                                                 3
